ON MOTION FOR REHEARING OR CLARIFICATION

PETERSON, J.
The Department of Children and Families (Department) has moved for rehearing or clarification in this appeal, advising that the opinion of this court filed December 7, 2001 attributes omissions to its counsel and implies the Department failed to fulfill its duties by making no appearance in the appeal.
We agree that the opinion does convey those messages and grant its motion for clarification. The Department only investigated the allegations of abuse and neglect, and finding none, declined to proceed further. It was the maternal *41grandparents who exercised their rights under sections 39.501(1) and 39.802(1), Florida Statutes, to file a petition and litigate the matter to a conclusion, not the Department.
MOTION GRANTED.
HARRIS and SAWAYA, JJ., concur.